Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142431-2 & (30)(35)(37)                                                                              Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142431
                                                                    COA: 298514
                                                                    Macomb CC: 2006-003114-FH
  JOHN NIEMIEC,                                                                 2006-003117-FC
            Defendant-Appellant.

  _________________________________________/

  IN RE NIEMIEC
  ________________________________________

  JOHN NIEMIEC,
            Plaintiff-Appellant,
  v                                                                 SC: 142432
                                                                    COA: 298689
                                                                    Macomb CC: 2006-003114-FH
  MACOMB CIRCUIT COURT,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 29, 2010
  order of the Court of Appeals is considered, and it is DENIED, as to Docket No. 142431,
  because the defendant has failed to meet the burden of establishing entitlement to relief
  under MCR 6.508(D), and as to Docket No. 142432, because we are not persuaded that
  the questions presented should be reviewed by this Court. The motion for miscellaneous
  relief is GRANTED. The motion to supplement/amend and the motion to correct invalid
  sentence are DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2012                   _________________________________________
         t1113                                                                 Clerk